DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of copending Application No. 16/692, 582 (U.S. Patent # 11,026,139 B3)(hereinafter refer as Cheng et al.‘139 B2) and claims 1-17 of copending Application No. 13/237, 675 (U.S. Patent # 8,730,915 B2)(hereinafter refer as Cheng et al.‘915 B2).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claims 1, 3, 8, 10, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of Cheng et al.‘139 B2 and  claim 1 of Cheng et al.‘915 B2.
Claim(s) 1, 3, 8, 10, and 16  of the Instant Application
Claims 1 and 7 of Cheng et al. ‘139 B2
Claim 1 of Cheng et al. ‘915 B2
Limitation 1: determining whether the device is in a connect mode or an idle mode; and determining the length of the scan interval.  (claim 3)

Limitation 1:
determining a length of a scan interval;

Limitation 1: determining whether a mobile device is in an idle mode; and in response to determining that the mobile device is in the idle mode: determining a length of a scan interval;
Limitation 2: determining a type of handoff-related measurement to perform based on a determined length of a scan interval; 


Limitation 2: determining, by a mobile device, a type of measurement to perform for a different frequency band than a frequency band of a serving cell based on the determined length of the scan interval;
Limitation 2: determining, by the mobile device, a type of handoff-related measurement to perform for a different frequency band than a frequency band of a serving cell based on the determined length of the scan interval;
Limitation 3:
performing first handoff-related measurements of first wireless signals from a first neighbor cell received at first multiple input multiple output (MIMO) antenna resources of a device, wherein the device is in communication with a serving cell; and 

a method further comprising: 
tuning a receiver associated with the first MIMO antenna resources during a first period of the scan interval to the frequency band of the first neighbor cell; and 
tuning a receiver associated with the second MIMO antenna resources during a first period of the scan interval to the frequency band of the second neighbor cell. (Claim 10)  


a method wherein, the first neighbor cell is in a same frequency band as the serving cell; 
the second neighbor cell is in a different frequency band from the serving cell; and the serving cell comprises the first RAT.(Claim 16)

Limitation 3: performing first measurements of first wireless signals from a first neighbor cell received at a first multiple input multiple output (MIMO) antenna resource of the mobile device, wherein the device is in communication with the serving cell, and wherein the first neighbor cell is in a same frequency band as the serving cell;

Limitation 3: performing first handoff-related measurements of first wireless signals from a first neighbor cell received at a first multiple input multiple output (MIMO) antenna resource of the mobile device, wherein the device is in communication with the serving cell, and wherein the first neighbor cell is in a same frequency band as the serving cell; tuning a receiver associated with a second MIMO antenna resource from the frequency band of the serving cell to the different frequency band, wherein the different frequency band is a frequency band of a second neighbor cell;
Limitation 4: performing second handoff-related measurements of second wireless signals from a second neighbor cell received at second MIMO antenna resources of the device, the second wireless signals received at the second MIMO antenna resources concurrently with the first wireless signals being received at the first MIMO antenna resources.

Limitation 4: performing second measurements of second wireless signals from a second neighbor cell received at a second MIMO antenna resource of the mobile device, wherein the second measurements are of the determined type of measurement, the second wireless signals received at the second MIMO antenna resource concurrently with the first wireless signals being received at the first MIMO antenna resource, and the second neighbor cell is in the different frequency band;
Limitation 4: performing second handoff-related measurements of second wireless signals from the second neighbor cell received at the second MIMO antenna resource of the mobile device, wherein the second handoff-related measurements are of the determined type of handoff-related measurement, the second wireless signals received at the second MIMO antenna resource concurrently with the first wireless signals being received at the first MIMO antenna resource;
Limitation 5:N/A

Limitation 5: determining, by the mobile device, to decode the second wireless signals based at least in part on the determined length of the scan interval; and
Limitation 5: determining, by the mobile device, to decode the second wireless signals based at least in part on the determined length of the scan interval;
Limitation 6: a method further comprising: 
decoding a first downlink message received at the first MIMO antenna resources from the first neighbor cell and decoding a second downlink message received at the second MIMO antennas from the second neighbor cell.  (Claim 8)


Limitation 6: decoding a second downlink signal received at the second MIMO antenna resource from the second neighbor cell based on a determination to decode.
Limitation 6: decoding a second downlink message received at the second MIMO antenna resource from the second neighbor cell based on a determination to decode; and tuning the receiver associated with the second MIMO antenna resource from the different frequency band to the frequency band of the serving cell.


Regarding claims 2, 4-7, 12, and 14-15, and as applied to claim 1 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claims 4-8 and 10-12 of copending application Cheng et al. ‘139 B2 by eliminating the elements and their functions of the claims as set forth below.
Regarding claims 2, 4-8, 12, and 14-15, and as applied to claim 1 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claims 2-10 of copending application Cheng et al. ‘915 B2 by eliminating the elements and their functions of the claims as set forth below.
Regarding claims 8, 10, 16-17 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of Cheng et al.‘139 B2 and claim 11 of Cheng et al.‘915 B2.
Claims 8, 10, 16-17, and 19 of the Instant Application
Claim 13 of Cheng et al. ‘139 B2
Claim 11 of Cheng et al. ‘915 B2
Limitation 1:
a plurality of multiple input multiple output (MIMO) antenna resources; 

Limitation 1: a plurality of multiple input multiple output (MIMO) antenna resources;
Limitation 1: a plurality of multiple input multiple output (MIMO) antenna resources;
Limitation 2:
a transceiver coupled with the plurality of MIMO antenna resources; 

Limitation 2: 
a transceiver coupled with the plurality of MIMO antenna resources;


Limitation 2: a transceiver coupled with the plurality of MIMO antenna resources;
Limitation 3: N/A
Limitation 3:  a processor;
Limitation 3:
a processor; 
Limitation 4: N/A
Limitation 4: memory in electronic communication with the processor; and

Limitation 4: 
memory in electronic communication with the processor; and 
Limitation 5: 
wherein, the detection module is configured to determine whether the device is in a connect mode or an idle mode.(Claim 19)
Limitation 5: instructions stored in the memory, the instructions being executable by the processor to:

Limitation 5: instructions stored in the memory, the instructions being executable by the processor to: determine whether the device is in an idle mode; and in response to a determination that the device is in the idle mode:
Limitation 6:
a detection module in communications with the transceiver, 
the detection module configured to determine a length of a scan interval;
Limitation 6: determine a length of a scan interval;


Limitation 6: determine a length of a scan interval; 
Limitation 7:
a measurement module coupled with the transceiver and configured to: 
determine a type of handoff-related measurement to perform based on the determined length of the scan interval; 

Limitation 7: 
determine a type of measurement to perform for a different frequency band than a frequency band of a serving cell based on the determined length of the scan interval;

Limitation 7:  determine a type of handoff-related measurement to perform for a different frequency band than a frequency band of a serving cell based on the determined length of the scan interval;
Limitation 8:
perform first handoff-related measurements of first wireless signals from a first neighbor cell received at first MIMO antenna resources of the plurality of MIMO antenna resources, 
wherein the device is in communication with a serving cell; and 

a method further comprising: 
tuning a receiver associated with the first MIMO antenna resources during a first period of the scan interval to the frequency band of the first neighbor cell; and 
tuning a receiver associated with the second MIMO antenna resources during a first period of the scan interval to the frequency band of the second neighbor cell. (Claim 10)  


a method wherein, the first neighbor cell is in a same frequency band as the serving cell; 
the second neighbor cell is in a different frequency band from the serving cell; and the serving cell comprises the first RAT.(Claim 16)
Limitation 8:
perform first measurements of first wireless signals from a first neighbor cell received at a first MIMO antenna resource of the plurality of the MIMO antenna resources, wherein the mobile device is in communication with the serving cell, and wherein the first neighbor cell is in a same frequency band as the serving cell;

Limitation 8: perform first handoff-related measurements of first wireless signals from a first neighbor cell received at a first MIMO antenna resource of the plurality of MIMO antenna resources, wherein the device is in communication with the serving cell, and wherein the first neighbor cell is in a same frequency band as the serving cell; tune a receiver associated with a second MIMO antenna resource from the frequency band of the serving cell to the different frequency band, wherein the different frequency band is a frequency band of a second neighbor cell;
Limitation 9: perform second handoff-related measurements of second wireless signals from a second neighbor cell received at second MIMO antenna resources of the plurality of MIMO antenna resources,
the second wireless signals received at the second MIMO antenna resources concurrently with the first wireless signals being received at the first MIMO antenna resources.
Limitation 9: perform second measurements of second wireless signals from a second neighbor cell received at a second MIMO antenna resource of the plurality of the MIMO antenna resources, wherein the second measurements are of the determined type of measurement, the second wireless signals received at the second MIMO antenna resource concurrently with the first wireless signals being received at the first MIMO antenna resource, and the second neighbor cell is in the different frequency band;

Limitation 9: perform second handoff-related measurements of second wireless signals from the second neighbor cell received at the second MIMO antenna resource of the plurality of MIMO antenna resources, wherein the second handoff-related measurements are of the determined type of handoff-related measurement, the second wireless signals received at the second MIMO antenna resource concurrently with the first wireless signals being received at the first MIMO antenna resource;
Limitation 10: N/A
Limitation 10: determine to decode the second wireless signals based at least in part on the determined length of the scan interval; and

Limitation 10: determine to decode the second wireless signals based at least in part on the determined length of the scan interval;
Limitation 11: a method further comprising: 
decoding a first downlink message received at the first MIMO antenna resources from the first neighbor cell and decoding a second downlink message received at the second MIMO antennas from the second neighbor cell.  (Claim 8)
Limitation 11: decode a second downlink signal received at the second MIMO antenna resource from the second neighbor cell based on a determination to decode.
Limitation 11:  decode a second downlink message received at the second MIMO antenna resource from the second neighbor cell based on a determination to decode; and tune the receiver associated with the second MIMO antenna resource from the different frequency band to the frequency band of the serving cell.

 
Regarding claims 18 and 20, and as applied to claim 17 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claims 16-17 of copending application Cheng et al. ‘139 B2 by eliminating the elements and their functions of the claims as set forth below.
Regarding claims 18 and 20, and as applied to claim 17 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claims 12 and 13 of copending application Cheng et al. ‘915 B2 by eliminating the elements and their functions of the claims as set forth below.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “a detection module in communications with the transceiver, the detection module configured to determine a length of a scan interval;” in claim 17;
b) “a measurement module …” in claim 17;
c) “the measurement module …” in claim 18;
d) “the detection module …” in claim 19;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
5.	Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 11, and as applied to claims 9 above, the best prior art found during the examination of the present, Rofougaran et al. (U.S. Patent Application Publication #2011/0310939 A1) teach a “a programmable antenna assembly 58 that includes the configurable antenna structure 60 and the configurable antenna interface module 62.” (Fig.3; Fig.9; Paragraph [0061]) Furthermore, Rofougaran et al. teach a “baseband processing module 52 generates a MIMO antenna configuration signal 164 and the MIMO antenna interface control signal 166 in accordance with a MIMO communication for the first wireless protocol and/or for the second wireless protocol.”(Fig.3; Paragraph [0061]), in view Smith et al. (U.S. Patent Application Publication #2007/0147317 A1) teach a method and WLAN system for “identifying a traffic mode, scanning for at least one Access Point, categorizing a plurality of Access Points, and selecting an Access Point based on an AP network type.” (Paragraph [0010]), and further in view Koo et al. (U.S. Patent Application Publication #2011/0269459 A1) teach “a CoMP execution cell determination method and apparatus …”(Paragraph [0018]), fail to disclose: “tuning a receiver associated with the first MIMO antenna resources and the second MIMO antenna resources during a second period of the scan interval to frequency band of the serving cell.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Tu et al. (U.S. Patent Application Publication # 2009/0143078 A1) teach “the radio module 106 may be operative to continuously or periodically scan for radio signals from one or more wireless resources, such as the radio signals 120-1, 120-2 from the respective wireless resources 130-1, 130-2. The radio module 106 may perform such scanning operations in anticipation of the mobile computing device 110 initiating or receiving a voice communication (e.g., telephone call) or a data communication (e.g., text message, instant message). The radio module 106 may perform such scanning operations during a voice communication or data communication session as well, such as when anticipating a hand-off between different sets of cellular radiotelephone infrastructure equipment (e.g., base stations).”(Paragraph [0026])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
November 18, 2022